DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are currently pending and prosecuted.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 June 2019 is being considered by the examiner.
Claim Objections
Claims 1-18 are objected to because of the following informalities:  In Claims 1 and 2, the “Expressions” are provided after the period.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al., US PG-Pub 2009/0257003.
Regarding Claim 1, Yoshihara teaches an optical film ([0001]) comprising at least: 
a first resin film (A) (first protection film 3); 
an adhesive layer (B) (polyvinyl alcohol adhesive; [0278], [0280]); and 
a second resin film (C) (second protection film 4) that are laminated in this order, 
wherein a tensile modulus EA of the first resin film (A) at 25°C, a tensile modulus EB of the adhesive layer (B) at 25°C, and a tensile modulus EC of the second resin film (C) at 25°C satisfy Expressions (1) to (5) ([0128], [0218], [0232], It would have been obvious to one having ordinary skill in the art at the time the invention was made to allow for the temperature to be dropped to 25°C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.), and 
a total thickness of the first resin film (A), the adhesive layer (B), and the second resin film (C) is greater than 100 μm (Adding the polarizer [0209], the first protective film [0221], and the second protective film [0230], causes the total thickness to be greater than 100 μm; [0033]).
|EA – EB| ≤ 4.0 GPa 	Expression (1) 
|EC – EB| ≤ 4.0 GPa 	Expression (2) 
2.0 GPa ≤ EA 		Expression (3)  
2.0 GPa ≤ EB 		Expression (4) 
2.0 GPa ≤ EC 		Expression (5)
Regarding Claim 2, Yoshihara teaches the optical film according to claim 1, wherein the tensile modulus EA and the tensile modulus EB satisfy Expression (1-2) ([0218], [0232]). 
|EA – EB| ≤ 2.0 GPa 	Expression (1-2)
Regarding Claim 3, Yoshihara teaches the optical film according to claim 1, wherein a thickness of the adhesive layer (B) is equal to or greater than 10 nm and equal to or smaller than 10 μm ([0132]).
Regarding Claim 4, Yoshihara teaches the optical film according to claim 1, wherein a retardation in an in-plane direction is smaller than 6,000 nm ([0038], [0175], [0185], [0229]).
Regarding Claim 5, Yoshihara teaches the optical film according to claim 1, wherein the first resin film (A) is a cellulose ester resin film ([0161]-[0166], specifically, [0165]).
Regarding Claim 6, Yoshihara teaches the optical film according to claim 1, wherein the second resin film (C) is a cellulose ester resin film ([0161]-[0166], specifically, [0165]).
Regarding Claim 7, Yoshihara teaches the optical film according to claim 1, wherein the adhesive layer (B) includes polyvinyl alcohol (polyvinyl alcohol adhesive; [0278], [0280]).
Regarding Claim 8, Yoshihara teaches the optical film according to claim 1, wherein the first resin film (A) and the second resin film (C) are the same films ([0161]-[0166], specifically, [0165]
Regarding Claim 9, Yoshihara teaches the optical film according to claim 1, wherein at least one of the first resin film (A) or the second resin film (C) has a hardcoat layer (hardcoat layer 21) on a surface opposite to the adhesive layer (B) ([0428]-[0429]; Fig. 2, and corresponding descriptions).
Regarding Claim 10, Yoshihara teaches a front panel of an image display apparatus ([0039], [0187]-[0191]), comprising: 
the optical film according to claim 1 (See Rejection of Claim 1 above).
Regarding Claim 11, Yoshihara teaches an image display apparatus ([0039], [0187]-[0191]) comprising: 
the front panel according to claim 10 (See Rejection of Claim 10 above); and 
an image display device ([0039], [0187]-[0191]).
Regarding Claim 12, Yoshihara teaches the image display apparatus according to claim 11, wherein the image display device is a liquid crystal display device ([0039], [0187]-[0191]).
Regarding Claim 14, Yoshihara teaches the image display apparatus according to claim 11, wherein the image display device is an in-cell touch panel display device ([0046]-[0047], [0192]-[0194]).
Regarding Claim 15, Yoshihara teaches the image display apparatus according to claim 11, wherein the image display device is an on-cell touch panel display device ([0046]-[0047], [0192]-[0194]
Regarding Claim 16, Yoshihara teaches a resistive film-type touch panel ([0046]-[0047], [0192]-[0194]) comprising: 
the front panel according to claim 10 (See Rejection of Claim 10 above).
Regarding Claim 17, Yoshihara teaches a capacitance-type touch panel ([0046]-[0047], [0192]-[0194]) comprising: 
the front panel according to claim 10 (See Rejection of Claim 10 above).
Regarding Claim 18, Yoshihara teaches a mirror with an image display function ([0044]), wherein the image display apparatus according to claim 11 is used (See Rejection of Claim 11 above).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara as applied to claim 11 above, and further in view of Sakai et al., US PG-Pub 2016/0026039, hereinafter Sakai.
Regarding Claim 13, Yoshihara teaches the image display apparatus according to claim 11. However, Yoshihara does not explicitly wherein the image display device is an organic electroluminescence display device.
Sakai teaches wherein the image display device is an organic electroluminescence display device (Sakai: [0313]).
It would have been obvious to one of ordinary skill in the art prior to the effective filinig date of the invention to incorporate the light emitting diodes taught by Sakai into the device taught by Yoshihara in order to control the local-dimming backlight to control whether the display is in mirror mode, display mode or a combination of both (Sakai: [0313]), thereby providing a more versatile display device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234.  The examiner can normally be reached on M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627